Citation Nr: 1717860	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, prior to March 31, 2015, for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent, from March 31, 2015, for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent, prior to March 31, 2015, for service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to a disability rating in excess of 20 percent, from March 31, 2015, for service-connected peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1971 in the United States Air Force.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, inter alia, denied increased ratings for peripheral neuropathy of the right and left lower extremity.    

In January 2015, the Board remanded the claims for increased ratings for peripheral neuropathy of the right and left lower extremity for further development.  

During the pendency of the claim, a July 2015 rating decision granted a higher rating of 20 percent for peripheral neuropathy of the right and left lower extremity, effective March 31, 2015.  This created a staged rating, as indicated on the title page.  Moreover, as the Veteran is presumed to be seeking the maximum possible evaluation, the issues of higher ratings for the Veteran's peripheral neuropathy of the right and left lower extremity remain in appellate status.  See A.B. v. Brown, 6 Vet. App 35 (1993).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file does not reveal any additional documents pertinent to present appeal.


FINDINGS OF FACT

1.  Prior to March 31, 2015, the Veteran's peripheral neuropathy of the lower extremities was manifested by numbness and tingling sensations in his bilateral feet; decreased sensation from bilateral ankles down to bilateral feet; and hypoactive bilateral Achilles tendons, most nearly approximating moderate, but not moderately severe, incomplete paralysis.

2.  From March 31, 2015, the Veteran's disability continued to result in similar, mostly sensory, symptoms, most nearly approximating moderate, but not moderately severe, incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, prior to March 31, 2015, for peripheral neuropathy of the right lower extremity, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1 -4.7, 4.120, 4.124, 4.124(a), Diagnostic Code (DC) 8520 (2016).

2.  The criteria for a rating in excess of 20 percent from March 31, 2015, for peripheral neuropathy of the right lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1 -4.7, 4.120, 4.124, 4.124(a), DC 8520. 

3.  The criteria for a rating of 20 percent, but not higher, prior to March 31, 2015, for peripheral neuropathy of the left lower extremity, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), DC 8520.

4.  The criteria for a rating in excess of 20 percent from March 31, 2015, for peripheral neuropathy of the left lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), DC 8520.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO provided the required notice in an April 2010 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes his STRs, VA outpatient treatment records, private medical records, and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  The Board notes that in July 2015, the VA contacted the Veteran regarding medical treatment records from his private medical provider that have not been received; however, the Veteran stated that he would like a decision on his claim without those records.  

The Veteran was afforded VA examinations in February 2010 and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

The record reflects substantial compliance with the January 2015 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records in March 2015, provided an adequate VA examination in April 2015 (for the reasons indicated in the discussion below), and readjudicated the claims in July 2015.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

On November 10, 2009, the Veteran filed a claim for increased ratings for his service-connected peripheral neuropathy of the bilateral lower extremities.  The Veteran was assigned a 10 percent rating prior to March 31, 2015, and a 20 percent rating thereafter, pursuant to 38 C.F.R. § 4.124a, DC 8520.  

Under DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost.  Id. 

The words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. 

As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran contends that his disability worsened, and that he experiences a wider spread of numbness, frequent sharp stabbing nerve pains in both feet, as well as frequent intense itching sensations from the inside of his feet.

On the February 2010 VA examination, the Veteran complained of numbness and tingling in his legs that had its onset several years prior to the examination.  He stated that over the last several years, his symptoms gradually moved higher in his legs and included a sharp jolt of pain in his feet.  The VA examiner noted that the affected nerve was the sciatica, that his right and left calf muscle strength was four out of five, and that he exhibited no weakness.  His sensory function report indicated normal vibration, normal pain, normal reaction to light touch, and normal position sense in his right and left extremity.  A peripheral nerve reflex examination revealed that his bilateral knee reflex, bilateral ankle reflex, and bilateral plantar flexion were normal.  He displayed no paralysis; no muscle atrophy; no abnormal muscle tone or bulk; and no tremors, tics, or other abnormal movements.  His joint function was not affected by his nerve disorder and his gait and balance were normal.  He was diagnosed with bilateral peripheral neuropathy.  Neuralgia and neuritis were noted.  The examiner found that there were mild effects on his usual daily activities, to include chores, exercise, sports, recreation, and traveling.  

In March 2010, the Veteran had an electromyogram (EMG) and nerve conduction study examination from Central Texas Veterans Health Care System.  He complained of numbness and tingling sensations in his feet occurring for three years.  He denied any pain and weakness in his lower extremities.  He did not exhibit atrophy or deformities in his lower extremities.  His motor strength was determined to be five out of five in his lower extremities, throughout.  His sensation was decreased to light touch and pinprick bilaterally from his ankles down to his feet.  His deep tendon reflexes were normal for his bilateral patellar, and were hypoactive in his bilateral Achilles tendons.  His gait testing was antalgic normal; and tandem heel and tiptoe walking were unsteady, within normal limits.  Motor nerve testing revealed that the Veteran's amplitudes of the left peroneal motor nerve were small.  The rest of the motor nerve testing was normal.  Sensory nerve testing revealed that his distal latencies of the medial plantar nerves (tibial nerves) were prolonged, and the amplitudes were small.  The right ulnar nerve distal latency was normal.  A needle exam was conducted which revealed an increased insertional activity of the right extensor digitorum brevis (EDB) muscle with normal sharp waves.  The right abductor hallucis muscle had motor unit action potential (MUAP) with increased amplitude, duration, and a reduced recruitment pattern.  The left medial gastrocnemius muscle revealed increased insertional activity, normal fibrillation potentials, and normal sharp waves.  The MUAP revealed increased amplitudes, duration, and reduced recruitment pattern.  The left EDB MUAP revealed increased amplitudes, duration, and a reduced recruitment pattern.  The left abductor hallucis muscle revealed increased insertional activity and normal sharp waves.  The MUAP revealed increased amplitudes, durations, and a reduced recruitment pattern.  The examiner found that there was evidence of peripheral polyneuropathy sensory and motor (axonal/demyelinating) affecting the lower extremities.  

From 2013 to 2015, the Veteran was seen by his private physician.  In July 2013, he complained of bilateral heel pain that he described as sharp and aching, numbness, and tingling.  He denied fainting spells, frequent falls, restless leg syndrome, seizures, tremors, vertigo, and weakness.  A neurological examination revealed that the Veteran's deep tendon reflexes, including Achilles and patellar, were normal, brisk, and symmetrical bilaterally.  Epicritic sensation, including sharp-dull, light touch, proprioception, 2-point discrimination, vibration, and protective threshold were slightly decreased in the left foot lateral lower extremities.  There were down-going toes and negative clonus bilaterally.  Normal muscle mass was appreciated to both the lower extremities and intrinsic foot bilaterally.  The Veteran could heel and toe walk with ease, as well as arose from a seated position unassisted.  An orthopedic examination revealed tenderness to palpation along the informational aspect of each of the Veteran's heels.  There were no palpable masses present.  The muscle strength for all prime movers of the right and left lower leg, ankle, and foot were graded at five out of five.  His muscle tone and symmetry were appropriate in his bilateral lower extremities.  He had full, fluid, range of motion for all joints from the ankle joint distal without pain, crepitation, or instability in his bilateral lower extremities.  In August 2013, a neurological examination revealed negative hyperpathia and negative mechanical allodynia present.  In February 2015, a neurological examination revealed diminished epicritic and motor pathways.  His Achilles and patellar reflexes were reactive and equal and his vibratory was intact.  The Veteran exhibited well-maintained coordination.  

An April 2015 VA examination report reflects symptoms of tingling and numbness in his bilateral lower extremities.  He stated that these symptoms began in 2006, and initially all of the toes, bilaterally, were affected.  The Veteran reported that gradually, the symptoms increased upwards to his bilateral mid-calf area.  He stated that his symptoms of tingling and numbness increased since his February 2010 VA examination.  He stated that he had sharp pains intermittently in his feet.  He reported that the symptoms were intense, lasted a couple of minutes, and mostly occurred at night.  The examination showed moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran's lower extremities muscle strength was tested and revealed bilateral knee extension as five out of five; bilateral knee flexion as five out of five; bilateral ankle dorsiflexion as five out of five; and bilateral plantar flexion as five out of five.  Deep tendon reflex testing revealed normal bilateral knee reflexes; and normal bilateral ankle reflexes.  Light touch/monofilament testing results were normal for the Veteran's bilateral knee/thigh; however, it was decreased in his ankle/lower leg and foot/toes.  His position testing was normal in his right and left lower extremity.  Vibration sensation testing revealed a decreased result for his right lower extremity.  Cold sensation test results were decreased for both right and left extremities.  No muscle atrophy and trophic changes were noted.  The examiner found that the Veteran had moderate incomplete paralysis in his right lower extremity, and moderate incomplete paralysis in his left lower extremity.  His femoral nerve was found to be normal.  The examiner concluded that there had been a progression of the neuropathy, based on a comparison with the March 2010 VA examination.  The examiner explained that the bilateral medial plantar sensory nerves did respond in March 2010, but were not responsive in April 2015.  He further explained that the motor amplitudes were normal in March 2010, but were diminished in April 2015; indicating progressive axon loss over time.  Finally, the examiner explained that the needle exam done in March 2010 showed active denervation in the form of positive sharp waves and fibrillations; however, the examiner did not observe the same in April 2015.  Instead, there were many motor units of increased duration and amplitude, indicating slow, progressive axon loss over time.  

Based on the above findings, the Board finds that, for the following reasons, a rating of 20 percent, but not higher, prior to March 31, 2015, for the Veteran's peripheral neuropathy of the bilateral lower extremities, is warranted.  The Board also finds that a rating in excess of 20 percent is not warranted at any point during the appeal period. 

In March 2012, the Veteran submitted a statement (via his VA Form 9) that his symptoms had worsened since he was granted service connection in August 2006.  Specifically, the Veteran stated that the numbness in his lower extremities had progressed from his toes to his entire foot, and up to his calves.  He also noted that he had frequent sharp stabbing nerve pains in both of his feet, as well as frequent intense itching sensations from the inside of both feet, above his soles.  In the February 2010, VA examination, the Veteran stated that his symptoms were gradually and progressively worse.  He reported that his symptoms were more widespread (moved higher in his legs), and that he felt sharp jolting pain in his feet.  A March 2010 examination from Central Texas Veterans Health Care System revealed hypoactive bilateral Achilles tendons.  Furthermore, his gait testing was antalgic normal and tandem heel and tiptoe walking were unsteady, but within normal limits.  The amplitudes of the left peroneal motor nerve were small; the distal latencies of the medial plantar nerves (tibial nerves) were prolonged, and the amplitudes were small.  Given the symptoms of widespread pain, slight abnormalities while walking (with references to normal and within normal limits), and some nerve abnormalities but mostly normal examination findings, the Board finds that the symptoms most nearly approximated the moderate incomplete paralysis required for a 20 percent rating prior to March 31, 2015 and throughout the appeal period.

However, the evidence weighs against assigning a rating in excess of 20 percent for each lower extremity at any time during the appeal, as the symptoms did not more nearly approximate moderately severe incomplete paralysis.  In this case, the above evidence shows that the Veteran's peripheral neuropathy symptoms manifested mostly in sensory disturbances, without significant muscle or motor abnormalities.  Further, the April 2015 VA examination revealed that the Veteran's intermittent pain was moderate; paresthesias and/or dysesthesias were moderate; and numbness was moderate.  While his ankle/lower leg and foot/toes had decreased sensation with light touch/monofilament testing results and the vibration sensation on his right lower extremity decreased, as well, the Veteran did not exhibit muscle atrophy and trophic changes.  The examiner concluded that his incomplete paralysis was moderate on his right and left lower extremity.  While the examiner's characterization of the level of the disability is not binding on the Board, here it is consistent with the above evidence and analysis showing moderate, but not moderately severe, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

In addition, the Veteran is competent to report his symptoms and the Board has taken account of the Veteran's statements, including those made on examination and to health care providers, along with the other evidence, in determining the appropriate ratings in the above analysis.

For the reasons above, the criteria for a rating of 20 percent, but not higher, prior to March 31, 2015, is warranted; and a rating in excess of 20 percent from March 31, 2015, is not warranted. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peak, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the scheduler evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity peripheral neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The terms mild, moderate, moderately severe, and severe, are broad enough to encompass all of the symptoms indicated by the evidence discussed above.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of this issue is unnecessary.  

Finally, in this case, the Board notes that the Veteran retired in 2004 due to age eligibility or duration of work and the above evidence does not reflect that his peripheral neuropathy would render him unemployable.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities currently on appeal has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to a disability of 20 percent, but not higher, from November 10, 2009, to March 31, 2015, for service-connected peripheral neuropathy of the right lower extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 20 percent, from March 31, 2015, for service-connected peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability of 20 percent, but not higher, from November 10, 2009 to March 31, 2015, for service-connected peripheral neuropathy of the left lower extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 20 percent from March 31, 2015, for service-connected peripheral neuropathy of the left lower extremity is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


